Exhibit 10.7 RIGHT TO SHARES LETTER AGREEMENT This Right to Shares Letter Agreement, dated as of May 9, 2014 (this “ Agreement ”) constitutes an agreement between PLC Systems Inc., a Yukon Territory corporation(the “ Company ”) and GCP IV LLC (the “ Purchaser ”). WHEREAS, the Company and Purchaser and other investors signatory thereto entered into that certain Warrant Exchange Agreement (the “ Exchange Agreement ”), dated May 9, 2014, among the Company and the purchasers signatory thereto, pursuant to which the Purchaser agreed to exchange Warrants to purchase an aggregate of 64,871,853 shares of the Company’s common stock, no par value (the “ Common Stock ”) in exchange for the issuance of an aggregate of 43,247,902 newly issued shares of Common Stock (the “ Warrant Exchange Shares ”); WHEREAS, in lieu of issuing the43,247,902 Warrant Exchange Shares issuable to the Purchaser at the Closing under the Warrant Exchange Agreement, as a condition to the Purchaser’s obligations under the Warrant Exchange Agreement, the Company and the Purchaser have agreed to enter into this Agreement whereby, subject to the terms and conditions set forth herein, from time to time, the Company shall be obligated to issue and the Purchaser shall have the right to the issuance of up to43,247,902 Warrant Exchange Shares, subject to adjustment hereunder (collectively, the “ Reserved Shares ” and such right of the Purchaser, the “ Right ”). NOW, THEREFORE, in consideration of the mutual covenants contained herein, and intending to be legally bound, the parties hereto agree as follows: Section 1.
